PER CURIAM HEADING








                                        NO.
12-06-00277-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
§          APPEAL
FROM THE 145TH
IN THE INTEREST OF
S.P., J.P., AND
A.P., CHILDREN      §          JUDICIAL
DISTRICT COURT OF
 
§          NACOGDOCHES
COUNTY, TEXAS
 
 

MEMORANDUM OPINION
PER CURIAM
            This appeal
is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.3.  Pursuant to Rule 32.1, Appellants’ docketing
statement was due to have been filed at the time the appeal was perfected,
i.e., August 4, 2006.  See Tex. R. App. P. 32.1.  On August 7, 2006, this Court notified
Appellants that they should file a docketing statement immediately if they had
not already done so.  On the same date,
the Court advised Appellants that they should remit the filing fee on or before
August 17, 2006.
            Because
Appellants did not file a docketing statement as requested in our August 7,
2006 letter, this Court issued a second notice on August 24, 2006 advising
Appellants that the docketing statement was past due.  The notice also advised Appellants that the
filing fee was due to have been paid on or before August 17, 2006 but had not
been received.  See Tex. R. App. P. 5.  The notice further provided that unless the
docketing statement and filing fee were filed on or before September 5,
2006, the appeal would be presented for dismissal in accordance with Rule
42.3.  The date for filing the docketing
statement and paying the filing fee has passed, and Appellants have not
complied with the Court’s request. 
Because Appellants have failed, after notice, to comply with Rule 5
and Rule 32.1, the appeal is dismissed.  See
Tex. R. App. P. 42.3(c).
Opinion delivered September
6, 2006.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
(PUBLISH)